      Case 2:18-cv-01485-SRB Document 232 Filed 07/17/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   John Does A through J,                              No. CV-18-01485-PHX-SRB
10                  Plaintiffs,                          ORDER
11   v.
12   Chandler Unified School District, et al.,
13                  Defendants.
14
15          The Court has reviewed Plaintiffs’ Motion for Partial Summary Judgment, the

16   Responses by District Defendants and Bosolet Defendants and Plaintiffs’ Replies to the

17   Responses. Federal Rule of Civil Procedure 56(a) allows a court to grant summary

18   judgment on any claim or defense “if the movant shows that there is no genuine dispute as

19   to any material fact and the movant is entitled to judgment as a matter of law.” Rule

20   56(c)(1) requires that the person asserting that a fact cannot be disputed must support the

21   assertion by: “(A) citing to particular parts of materials in the record, including depositions,

22   documents, electronically stored information, affidavits or declarations, stipulations…”

23   LRCiv 56.1 provides the procedure for presenting the material facts in support of a motion

24   for summary judgment. The statement of facts required by this rule must state each

25   material fact on which the party relies in separately numbered paragraphs and each

26   paragraph must refer to the specific admissible portion of the record where the fact finds

27   support. Failure to submit a statement of facts as required by this local rule “may constitute

28   grounds for the denial of the motion.”
      Case 2:18-cv-01485-SRB Document 232 Filed 07/17/19 Page 2 of 2



 1          Plaintiffs’ purported Statement of Facts in Support of Motion for Partial Summary
 2   Judgment (Doc. 182) contains not a single statement of fact. The sixteen numbered “facts”
 3   are references to attached pages and lines in deposition transcripts and pages of police
 4   reports. Sixteen deposition pages are attached and six single spaced pages from police
 5   reports. The Court cannot determine what the facts are in these attachments that Plaintiffs
 6   rely on in seeking summary judgment.
 7          A motion for summary judgment must also show that the movant is entitled to
 8   judgment as a matter of law. Plaintiffs’ Memorandum of Points and Authorities contains
 9   not a single citation to a case or statute or detail the elements of the claims upon which
10   summary judgment is sought except for the cases that set out the standard for summary
11   judgment. Plaintiffs ask for summary judgment against all remaining Defendants as to
12   liability and state that only damages remain for the jury to decide. But without properly
13   stated and supported undisputed material facts and a showing of how such facts show
14   liability as a matter of law on Plaintiffs’ claims, the Court cannot grant a motion for
15   summary judgment.
16          Plaintiffs’ motion fails to meet the requirements of Rule 56 and of LRCiv 56.1.
17   Plaintiffs have failed to carry their burden of showing that there are undisputed facts that
18   entitle them to judgment as a matter of law.
19          IT IS ORDERED denying Plaintiffs’ Motion for Partial Summary Judgment. (Doc.
20   181)
21          Dated this 17th day of July, 2019.
22
23
24
25
26
27
28


                                                 -2-
